IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00100-CV

JOSHUA AREY AND ROGINA KIMMONS,
                                                          Appellants
v.

THE SHIPMAN AGENCY, INC.,
                                                          Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 17-002869-CV-85


                                        ORDER


      Appellee’s Motion for Rehearing, filed on May 16, 2019, is denied.


                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed June 12, 2019